Heydenfeldt, Justice,
delivered the opinion of the Court, with which Murray, Chief Justice, and Anderson, Justice, concurred.
An award, to be effectual, must be certain and conclusive, and all intendments must be in favour of giving it certainty. The Court must lean to such construction as will support it; and the uncertainty, if any, must expressly appear upon its face.
In the case before us the auditors award, “that said Norman is not any part-owner or proprietor of said alley; and that said *602Rolfe, Pierson, et al., pay said Norman for said building, agreeable to contract in writing.”
The submission left the whole subject-matter in dispute to the arbitrators, and expressly stipulating that their award shall stand as the final settlement of the case.”
It is evident, from merely reading the award, that it is uncertain and incomplete, and defeats the object of the submission, which is to make an end of litigation. It has not certainty, to a common intent. It is true there is a contract attached to the exemplification, and marked filed, by the clerk below. This, however, has no verity, and is no part of the record. It is not described in the award, and we cannot know that it is the one referred to. But even if it was a part of the award, the latter would not be aided; for, with both together, the rights of the parties are unascertained.
The judgment is reversed, with costs.